Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.2 ROME ACQUISITION LIMITED PARTNERSHIP November 30, 2006 PERSONAL AND CONFIDENTIAL Mr. Peter Quick Lead Director, Independent Committee Board of Directors Reckson Associates Realty Corp. 625 Reckson Plaza Uniondale, NY 11556 Dear Mr. Quick: On November 15, 2006, Rome Acquisition Limited Partnership, a Delaware limited partnership with partners affiliated with Carl Icahn and Harry Macklowe and William Macklowe made a proposal to you to acquire Reckson at $49 per share on terms and conditions set forth in that proposal including satisfactorily concluding due diligence. On that basis you postponed your scheduled meeting of Reckson shareholders and permitted us to conduct diligence. Since that time, on November 30, 2006, an amendment to the agreement of limited partnership of Rome was entered into pursuant to which Mack-Cali has been admitted as a limited partner of Rome on the terms set forth in the amendment a copy of the executed copy of which is enclosed herewith. Mack-Cali has deposited $400 million into an account for the purpose of contributing it to Rome to permit it to increase its equity by that amount and for use in making the acquisition of Reckson. Given that Mack-Cali is now a partner of Rome on the terms set forth in the amendment to the limited partnership agreement, we would like to share the confidential information with Mack-Cali and request that Reckson allow Mack-Cali to perform its own due diligence with respect to Reckson. Mack-Cali has already executed a copy of a confidentiality agreement acceptable to you. The parties are preparing Schedule 13D filings which reflect the foregoing. Very truly yours, ROME ACQUISITION LIMITED PARTNERSHIP by: MEADOW STAR LLC as General Partner by: /s/ Keith Meister Name: Keith Meister Title: President by: WH ROME PARTNERS LLC as General Partner by: WH ROME INC. its Managing Member by: /s/ Harry Macklowe by: /s/ William S. Macklowe Name: Harry Macklowe Name: William S. Macklowe Title: President Title: Vice President MACK-CALI REALTY, L.P. By: Mack-Cali Realty Corporation, its general partner by: /s/ Mitchell E. Hersh Name: Mitchell E. Hersh Title: President and Chief Executive Officer [Signature Page to Letter dated November 30, 2006 to Reckson]
